712 So.2d 848 (1998)
Kevin THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-1772.
District Court of Appeal of Florida, Fourth District.
July 15, 1998.
Kevin Thomas, Lake City, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of Kevin Thomas' Motion for Time Served. While this appeal was pending the Florida Supreme Court decided State v. Mancino, 714 So.2d 429 (Fla.1998). Mancino held that an alleged error in the trial court's award for jail credit can be raised in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) "when it is affirmatively alleged that the trial court records demonstrate on their face an entitlement to relief." Id. at 433. There is no such allegation in Thomas' motion.
If the court file in Thomas' case supports his claim, he should not be denied the opportunity to file a new motion including that *849 allegation. Therefore, affirmance is without prejudice.
AFFIRMED.
STONE, STEVENSON and SHAHOOD, JJ., concur.